     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 1 of 12 Page ID #:1




     Scott Alan Burroughs (SBN 235718)
 1
     scott@donigerlawfirm.com
 2   Frank R. Trechsel (SBN 312199)
 3
     Ftrechsel@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5
     Venice, California 90291
     Telephone: (310) 590-1820
 6   Attorneys for Plaintiff
 7   RANDI BEREZ

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA

10
     RANDI BEREZ, an individual,                 Case No.:
11
                                                         COMPLAINT FOR:
12   Plaintiff,
                                                   1. COPYRIGHT INFRINGEMENT
13            v.                                   2. VICARIOUS AND/OR
14                                                    CONTRIBUTORY COPYRIGHT
     HIGHTIMES HOLDING CORP., a                       INFRINGEMENT
15   Delaware Corporation; GREEN RUSH
16   DAILY, LLC, a Delaware Limited                  JURY TRIAL DEMANDED
     Liability Company; and DOES 1-10,
17   inclusive,
18
     Defendants.
19
20

21

22

23

24

25

26

27

28
                                             1
                                         COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 2 of 12 Page ID #:2




 1         Plaintiff, RANDI BEREZ (“BEREZ”), by and through her undersigned
 2   attorneys, hereby prays to this honorable Court for relief based on the following:
 3                                     INTRODUCTION
 4         This is a case about theft: the illegal taking of original content by a web
 5   publication whose entire business model is predicated on the unauthorized
 6   exploitation of others’ artistic work. Plaintiff BEREZ brings this claim to seek
 7   redress for the unauthorized and unlawful publishing and exploitation of her original
 8   photography by Defendants HIGH TIMES HOLDING CORP. (“HIGH TIMES”),
 9   and GREEN RUSH DAILY, LLC (“GREEN RUSH”) (Collectively referred to
10   herein as “Defendants”).
11         BEREZ is an award-winning photojournalist whose photographs have been
12   published in Men’s Health Magazine, GQ Magazine, and Women’s Health Magazine,
13   among many other influential publications.
14         HIGH TIMES and GREEN RUSH own and operate the website
15   https://greenrushdaily.com, a website that primary publishes short articles featuring
16   misappropriated or unoriginal content, deriving its revenues primarily from
17   advertisers paying for unique visitor impressions. Defendants posted an article on the
18   greenrushdaily.com website containing one of BEREZ’s photographs and did so
19   without acquiring from BEREZ a license or authorization to publish the work. This
20   article was posted to Defendants’ site to drive traffic (and advertising revenue).
21         Copyright law exists to combat and deter such conduct – it incentivizes the
22   creation of new works by providing a means for creators to protect the work they
23   have invested so much time, effort, and resources in creating, and to deter the
24   unlawful exploitation of those works. The unauthorized exploitation of original art by
25   Defendants cannot be countenanced.
26         To that end, BEREZ brings this lawsuit, alleging the following:
27

28
                                                 2
                                            COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 3 of 12 Page ID #:3




 1                                JURISDICTION AND VENUE
 2         1.       This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 3   101 et seq.
 4         2.       This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 5   1338 (a) and (b).
 6         3.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 7   1400(a) in that this is the judicial district in which a substantial part of the acts and
 8   omissions giving rise to the claims occurred.
 9                                           PARTIES
10         4.       BEREZ is an individual residing in Los Angeles, California.
11         5.       Plaintiff is informed and believes and thereon alleges that Defendant
12   HIGH TIMES, is a Delaware Corporation and is properly registered and conducts
13   business in the state of California at its office located at 10990 Wilshire Boulevard,
14   Penthouse, Los Angeles, California 90024.
15         6.       Plaintiff is informed and believes and thereon alleges that Defendant
16   GREEN RUSH, is a Delaware Limited Liability Company, and is the owner of the
17   website at www.greenrushdaily.com, and does business in and with the State of
18   California and this District.
19         7.       Defendants DOES 1 through 10, inclusive, are other parties not yet
20   identified who have infringed Plaintiff’s copyrights, have contributed to the
21   infringement of Plaintiff’s copyrights, or have engaged in one or more of the
22   wrongful practices alleged herein. The true names, whether corporate, individual, or
23   otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,
24   who therefore sues said Defendants by such fictitious names, and will seek leave to
25   amend this Complaint to show their true names and capacities when same have been
26   ascertained.
27

28
                                                  3
                                              COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 4 of 12 Page ID #:4




 1         8.    Plaintiff is informed and believes and thereon alleges that at all times
 2   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 3   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 4   at all times acting within the scope of such agency, affiliation, alter-ego relationship
 5   and/or employment; and actively participated in or subsequently ratified and adopted,
 6   or both, each and all of the acts or conduct alleged, with full knowledge of all the
 7   facts and circumstances, including, but not limited to, full knowledge of each and
 8   every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
 9   thereby.
10               CLAIMS RELATED TO PLAINTIFF’S PHOTOGRAPHS
11         9.    Plaintiff, BEREZ, created and owns the original photograph (the “Subject
12   Photography”) titled “Bare-Chested Man Running By The Sea.” A true and correct
13   depiction of the Subject Photograph is attached hereto Exhibit A.
14         10.   The Subject Photograph waw published before the infringement at issue,
15   and Plaintiff has applied for and/or received a copyright registration covering the
16   Subject Photograph.
17         11.   Defendants published a post (the “Subject Post”) on its website
18   incorporating the Subject Photograph. True and correct screencaps of the infringing
19   uses on the Subject Post are attached hereto in Exhibit B. Said material will be
20   referred to as “Infringing Content” herein.
21         12.   Plaintiff is informed and believes and thereon alleges that, without her
22   authorization, Defendants, and each of them, used, exploited, displayed, and
23   distributed an image that is identical, or substantially similar, to the Subject
24   Photograph in a website post on the website at www.greenrushdaily.com.
25         13.   Plaintiff is informed and believes and thereon alleges that Defendants
26   operate a derivative news and culture website and derives revenues by selling
27

28
                                                   4
                                             COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 5 of 12 Page ID #:5




 1   advertising against its content and links, and that those revenues increase as traffic to
 2   the website, and clicking on links in the website, increases.
 3                                FIRST CLAIM FOR RELIEF
 4                  (For Copyright Infringement – Against all Defendants, and Each)
 5           14.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
 6   though fully set forth, the allegations contained in the preceding paragraphs of this
 7   Complaint.
 8           15.    Plaintiff is informed and believes and thereon alleges that Defendants,
 9   and each of them, had access to the Subject Photograph, including, without
10   limitation, through (a) viewing the Subject Photograph on Plaintiff’s website or in
11   Plaintiff’s social media, (b) viewing digital copies of the Subject Photograph on a
12   third-party website, (c) viewing the Subject Photograph at an exhibition or in images
13   of an exhibition, and (d) viewing the Subject Photograph online.
14           16.   Plaintiff is informed and believes and thereon alleges that Defendants,
15   and each of them, used and distributed images that were copied from the Subject
16   Photograph and exploited said image in at least one website post titled “Everyday
17   Activities That Get Surprisingly Better With Weed.”1 Screen captures of the
18   Infringing Content at four separate URL addresses are attached hereto as Exhibit B.
19           17.   Plaintiff is informed and believes and thereon alleges that Defendants,
20   and each of them, infringed Plaintiff’s copyrights by creating an infringing and/or
21   derivative work from the Subject Photograph and by publishing the work that
22   infringes Plaintiff’s rights to the public, including without limitation, through
23   greenrushdaily.com and its network of sites and social media presences.
24

25

26

27   1
         See http://Greenrushdaily.com/culture/everyday-activities-better-weed/2/
28
                                                   5
                                              COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 6 of 12 Page ID #:6




 1         18.   Plaintiff is informed and believes and thereon alleges that Defendants,
 2   and each of them, infringed Plaintiff’s rights by copying the Subject Photograph
 3   without Plaintiff’s authorization or consent.
 4         19.   Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 5   suffered general and special damages in an amount to be established at trial.
 6         20.   Due to Defendants’ acts of copyright infringement as alleged herein,
 7   Defendants, and each of them, have obtained direct and indirect profits they would
 8   not otherwise have realized but for their infringement of Plaintiff’s rights in the
 9   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
10   profits directly and indirectly attributable to Defendants’ infringement of her rights in
11   the Subject Photograph in an amount to be established at trial.
12         21.   Plaintiff is informed and believes and thereon alleges that Defendants,
13   and each of them, have committed acts of copyright infringement, as alleged above,
14   which were willful, intentional and malicious, which further subjects Defendants, and
15   each of them, to liability for statutory damages under Section 504(c)(2) of the
16   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000) per
17   infringement. Within the time permitted by law, Plaintiff will make her election
18   between actual damages and statutory damages.
19                             SECOND CLAIM FOR RELIEF
20   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
21                                          and Each)
22         22.   Plaintiff repeats, re-alleges, and incorporates herein by reference as
23   though fully set forth, the allegations contained in the preceding paragraphs.
24         23.   Plaintiff alleges on information and belief that Defendants knowingly
25   induced, participated in, aided and abetted in and profited from the illegal
26   reproduction and distribution of the Subject Photograph as alleged hereinabove. Such
27   conduct included, without limitation, publishing the photograph obtained from third
28
                                                 6
                                             COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 7 of 12 Page ID #:7




 1   parties that Defendant(s) knew, or should have known, were not authorized to be
 2   published by Defendant(s); publishing the Infringing Content on affiliate, third-party,
 3   and social media sites; and distributing the Infringing Content to third-parties for
 4   further publication.
 5         24.   Plaintiff alleges on information and belief that Defendants, and each of
 6   them, are vicariously liable for the infringement alleged herein because they had the
 7   right and ability to supervise the infringing conduct and because they had a direct
 8   financial interest in the infringing conduct. Specifically, Defendants, and each of
 9   them, received revenue in connection with the Infringing Content, and were able to
10   supervise the distribution, broadcast, and publication of said content.
11         25.   By reason of the Defendants’, and each of their, acts of contributory and
12   vicarious infringement as alleged above, Plaintiff has suffered general and special
13   damages in an amount to be established at trial.
14         26.   Due to Defendants’ acts of copyright infringement as alleged herein,
15   Defendants, and each of them, have obtained direct and indirect profits they would
16   not otherwise have realized but for their infringement of Plaintiff’s rights in the
17   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
18   profits directly and indirectly attributable to Defendants’ infringement of their rights
19   in the Subject Photograph, in an amount to be established at trial.
20         27.   Plaintiff alleges on information and belief that Defendants, and each of
21   them, have committed acts of copyright infringement, as alleged above, which were
22   willful, intentional and malicious, which further subjects Defendants, and each of
23   them, to liability for statutory damages under Section 504(c)(2) of the Copyright Act
24   in the sum of up to $150,000.00 per infringement and/or a preclusion from asserting
25   certain equitable and other defenses.
26                                  PRAYER FOR RELIEF
27         Wherefore, Plaintiff prays for judgment as follows:
28
                                                 7
                                             COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 8 of 12 Page ID #:8




 1                          Against all Defendants, and Each:
 2          With Respect to Each Claim for Relief:
 3           a. That Defendants, and each of them, as well as their employees, agents,
 4              or anyone acting in concert with them, be enjoined from infringing
 5              Plaintiff’s copyrights in the Subject Photograph, including without
 6              limitation an order requiring Defendants, and each of them, to remove
 7              any content incorporating, in whole or in part, any of the Subject
 8              Photograph from any print, web, or other publication owned, operated,
 9              or controlled by any Defendant.
10           b. That Plaintiff be awarded all profits of Defendants, and each of them,
11              plus all losses of Plaintiff, plus any other monetary advantage gained by
12              the Defendants, and each of them, through their infringement, the exact
13              sum to be proven at the time of trial, and, to the extent available,
14              statutory damages as available under the 17 U.S.C. § 504 and other
15              applicable law.
16           c. That a constructive trust be entered over any revenues or other proceeds
17              realized by Defendants, and each of them, through their infringement of
18              Plaintiff’s intellectual property rights;
19           d. That Plaintiff be awarded her attorneys’ fees as available under the
20              Copyright Act U.S.C. § 505;
21           e. That Plaintiff be awarded her costs and fees under the statutes set forth
22              above;
23           f. That Plaintiff be awarded statutory damages and/or penalties under the
24              statues set forth above;
25           g. That Plaintiff be awarded pre-judgment interest as allowed by law;
26           h. That Plaintiff be awarded the costs of this action; and
27

28
                                                8
                                           COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 9 of 12 Page ID #:9




 1            i. That Plaintiff be awarded such further legal and equitable relief as the
 2               Court deems proper.
 3         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 4   38 and the 7th Amendment to the United States Constitution.
 5

 6                                                   Respectfully submitted,
 7
     Dated: April 5, 2021                     By: /s/ Scott Alan Burroughs
 8                                                Scott Alan Burroughs, Esq.
 9
                                                  Trevor W. Barrett, Esq.
                                                  DONIGER / BURROUGHS
10                                                Attorneys for Plaintiff
11                                                Randi Berez

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 9
                                            COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 10 of 12 Page ID #:10




                                       EXHIBIT A
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            10
                                        COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 11 of 12 Page ID #:11




                                       EXHIBIT B
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            11
                                        COMPLAINT
     Case 2:21-cv-02946 Document 1 Filed 04/05/21 Page 12 of 12 Page ID #:12




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            12
                                        COMPLAINT
